Case 2:20-cv-00012-JRS-MJD Document 23 Filed 02/24/20 Page 1 of 2 PagelD #: 366

FILED

Martin S. Gottesfeld

FEB 2 4 2020 Reg. No.: 12982-104
- os oppicrederal Correctional Institution
Clerk of The Court INS RNABC. 3 GUIANA P.O. Box 33

U.S. District Court

Southern District of Indiana Terre Haute Division
921 Ohio St., Room #104

Terre Haute, IN 47807

Tuesday, February 11th, 2020
In re: Gottesfeld v. Lammer, 2:20-cv-00012-JRS-MJD, docket entry eleven (11)
To Whom It May Concern:

I hope that my letter finds everyone well in The Officé of The Clerk of
The Court.

I'm hoping that The Clerk's Office can help me. I am missing docket entry
eleven (11) from the above-captioned case, in which I am the petitioner.
Further, docket entry eleven (11) appears missing from the enclosed page of
the relevent docket report.

Terre Haute, IN 47808

Can The Clerk's Office please send me a copy of docket entry eleven (11),
so that I have it for my records?

Thanks for your office's help,*

Ce

Marti’ S. Gottesfeld, pro se

* This letter was mailed in accordance with the prison-mailbox rule of Houston
v. Lack, 487 U.S. 266 (1988); by mailing to The Office of The Clerk in an
envelope bearing sufficient affixed pre-paid first-class U.S. postage; handed
to Ms. Rebekka Eisele of the FCI Terre Haute CMU unit team; acting in her
official capacity as an agent of the respondent in the above-captioned case; .
on Tuesday, February 11th, 2020; or the first opportunity thereafter.

- Page 1 of 1 -
aiizaza Case 2:20-cv-00012-JRS-MIQo Regent is6.02174/20, Page 2 of 2 PagelD #: 367

ORDER TO SHOW CAUSE -The respondent shall have until February 21, 2020, in
which to answer the allegations of the habeas petition, and in doing so shall show
cause why the relief sought by the petitioner should not be granted. The petitioner
shall have twenty-eight days after service of the answer in which to reply. The
petitioners motion for leave to proceed in forma pauperis, dkt. 2, is denied as
presented. He shall have until February 7, 2020, in which to renew his motion to
proceed in forma pauperis by attaching a copy of the transactions associated with
his institution trust account for the 6-month period preceding the filing of this action
on January 7, 2020. Copy to Petitioner via US Mail. Signed by Judge James R.
Sweeney II on 1/10/2020.(KAA) (Entered: 01/13/2020)

Main Doc Order to Show Cause
(/docket/16666872/7/gottesfeid-
v-lammer/)

8 Jan 14, 2020 Main Doc Motion (Other)
(/docket/16666872/8/goitesfeld-
vtlammer/)

Att 1 Envelope

9 Jan 16, 2020 Main Doc Order on Motion
(/docket/16666872/9/gottesfeld-
v-lammer/)

Att 1 Prisoner Complaint form
(/docket/16666872/9/1/gottesfeld-
v-lammer/)

10 Jan 22, 2020 Main Doc Mail Returned
(/docket/16666872/10/gottesfeld-
v-lammer/)

Jan 23, 2020 Receipt

12 Jan 30, 2020 Main Doc Motion (Other)
(/docket/16666872/12/gottesfeld-
v-lammer/)

Att 1 Envelope
(/docket/16666872/1 2/1 /gottesfeld-
v-lammer/)

13 Jan 30, 2020 Main Doc Motion (Other)
(/docket/16666872/13/gottesfeld-
v-lammer/)

Att 1 Exhibit
(/docket/16666872/13/1/gottesfeld-
v-lammer/)

Att 2 Envelope
(/docket/16666872/1 3/2/gottesfeld-
v-lammer/)

Newsletter

Sign up to receive the Free Law Project newsletter with tips and announcements.

Email Address

Subscribe

https://www.courtlistener.com/docket/16666872/gottesfeld-viammer/ 3/3
